Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Please note that the word “apron” is not given a specific definition in the Written Description, however in light of the Specification it will be treated as a component extending substantially radially outward around a perimeter of the port. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 includes limitations directed towards a free end of the lateral wall.  The wording is confusing and it is unclear how the free end is related to the lateral wall and end face. For purposes of examination the free end is assumed to be part of the lateral wall and connects to the apron. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Widenhouse et al. (US 2010/0228091 A1).

Regarding claim 1, Widenhouse discloses a system (Abstract), comprising: 
a surgical port (paragraph [0080], Figs. 1 - 3, ref. 16), comprising: 
an end face (top surface as seen in Fig. 2) comprising a channel extending through the end face, the channel having a cross section shaped to receive a surgical instrument cannula (Figs. 1 - 3 show a plurality of channel extending through the end face, all fully capable of receiving a surgical instrument); 
a lateral wall extending around a perimeter of the end face, the lateral wall and end face enclosing an open volume (see remarked Fig. 3 below, note that the lateral wall is composed of a plurality of components to form the open volume); 
a rim extending radially inward from the lateral wall and projecting into the open volume (see remarked Fig. 3 below); and 
an apron portion extending radially outward from the lateral wall and in a direction axially away from the end face (see remarked Fig. 3 below); and 

    PNG
    media_image1.png
    475
    727
    media_image1.png
    Greyscale
a wound retractor, wherein the rim of the surgical port is configured to engage with the wound retractor (paragraph [0080], ref. 18, Figs. 1 - 3).


Regarding claim 2, Widenhouse discloses the system of claim 1, wherein: the surgical port further comprises a sleeve extending from the end face into the open volume; and the channel extends through the sleeve (Fig. 3, ref. 20).  

Regarding claim 3, Widenhouse discloses the system of claim 2, wherein the sleeve extends axially beyond the rim (Fig. 3).  

Regarding claim 4, Widenhouse discloses the system of claim 2, wherein the sleeve is tapered in a direction extending away from the end face into the open volume (Fig. 3).  

Regarding claim 5, Widenhouse discloses the system of claim 1, wherein the surgical port further comprises a bellows portion defining a portion of the channel (Fig. 3, ref. 12a).  

Regarding claim 6, Widenhouse discloses the system of claim 1, wherein the apron portion comprises an outer perimeter and a relief extending radially inward from the outer perimeter (see remarked Fig. 3 below).  

    PNG
    media_image2.png
    517
    274
    media_image2.png
    Greyscale



Regarding claim 7, Widenhouse discloses the system of claim 1, wherein the apron portion extends around a perimeter of the lateral wall (Figs. 1 - 3).  

Regarding claim 8, Widenhouse discloses the 8. The system of claim 1, wherein: the lateral wall comprises a free end and extends from the end face of the free end to the free end of the lateral wall; and the apron portion extends from the free end of the lateral wall.  

    PNG
    media_image3.png
    242
    535
    media_image3.png
    Greyscale

Regarding claim 9, Widenhouse discloses the system of claim 1, wherein: the channel is a first channel; the surgical port further comprises a second channel extending through the end face; and the cross section of the second channel is different from the cross section of the first channel (Fig. 3, refs. 116, 24a, paragraph [0100]).  

Regarding claim 10, Widenhouse discloses the system of claim 9, wherein the second channel has a cross section shaped to receive a cannula associated with an endoscopic imaging device (the second channel is fully capable of receiving a cannula associated with an endoscopic device, see Fig. 21A).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widenhouse et al. (US 2010/0228091 A1) in view of Rogers (US 2011/0071473).

Regarding claims 12 - 14, Widenhouse discloses the system of claim 1, except wherein the surgical port comprises at least a first portion comprising an electrically insulating first material and at least a second portion comprising an electrically conductive second material (claim 12) and wherein the first material comprises silicone rubber (claim 13) and wherein the second material comprises electrically conductive particles dispersed in silicone rubber (claim 14). 

Rogers teaches an analogous port (Fig. 14A, ref. 1402) with electrically conductive paths and materials (paragraph [0152], ref. 1512, Figs. 15D, 16A) formed by an electrically conductive material within a silicone layer. Rogers teaches that the electrically conductive path(s) forms an electrically conductive path between the patient's body wall, which is in contact with the port feature's outer surface, and the cannula and/or instrument that passes through the channel. This electrically conductive path provides a path to electrical ground during electrocautery. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of Widenhouse such that the surgical port comprises at least a first portion comprising an electrically insulating first material and at least a second portion comprising an electrically conductive second material and wherein the first material comprises silicone rubber and wherein the second material comprises electrically conductive particles dispersed in silicone rubber, as taught by Rogers, for the purpose of better protecting the patient from unwanted electrical conduction. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 15 of U.S. Patent No. 11235133. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claims 16 - 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 16 - 20 are directed towards a method of using a wound retractor and surgical port. 
Malkowski et al. (US 9,707,011 B2) is considered the closest prior art.  Malkowski discloses a would retractor (Fig. 7, ref. 300) and a surgical port (Fig. 7, ref. 130), but is silent regarding the limitation “positioning a flexible apron portion of the surgical port against an outer surfaces of the patient’s body wall”.  Instead, ref. 220 is shown as being configured to be positioned against an outer surface of the patient’s body wall (Figs. 10 - 11), wherein ref. 220 is a distal wall of the surgical port and is rigid and configured to hold the wound retractor in place. Reference 1280 is a flexible tab located on the surgical port, but it is not configured to be positioned against the patient’s body wall and does not extend substantially around a circumference of the surgical port and is therefore not considered an apron. 
Therefore, claims 16 - 20 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest the method as recited in claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/           Examiner, Art Unit 3773